DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a CIP of 15/468,982, which is currently abandoned.  The present claims limitations which only find support in the CIP filed on 11/13/2020.  Thus, the effective filing date for the claims is 11/13/2020.  As such, the PG Pub. Of the parent application, US 2018/0271329, is available prior art because it was published more than a year prior to the effective filing date.
the following limitations, in claim 1, are only supported by the CIP.

wherein the first magnet in the pair of magnets is oriented so that its positive pole is oriented toward and facing the negative pole of the second magnet that is located on the opposite location around the sleeve

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Russett (US 2018/0271329) in view of Perritt (US 5,354,462).
Regarding claim 1: Russet discloses a structured shake sleeve (fig 3) that fits around a beverage container wherein the beverage container is used for mixing, blending, storing, or drinking of liquids and wherein the structured shake sleeve consists of: a sleeve (18, fig 3, ¶0018) a plurality of sides (6, ¶0018, fig 3) in the sleeve and a first pair (9, fig 3, ¶0018) of paired magnets positioned in the sleeve; wherein the first pair of paired magnets of the sleeve improves the texture and flavor of the liquid blended within the beverage container (abstract); wherein the first pair of paired 
	Russet, as applied above, does not disclose wherein the first magnet in the pair of magnets is oriented so that its positive pole is oriented toward and facing the negative pole of the second magnet that is located on the opposite location around the container.
	Perritt, however, discloses a container (fig 10) with a plurality of paired magnets (36, fig 5) positioned on the container wall wherein a first magnet (e.g. the magnet at the 12 o’clock position in fig 5) in the pair of magnets is oriented so that its positive pole (i.e. North) is oriented toward and facing the negative pole (i.e. South) of a second magnet (e.g. the magnet at the 6 o’clock position in fig 5)  that is located on the opposite location around the sleeve (col. 6 ll. 34-57).  Perritt teaches that his arrangement of magnets maximizes the strength of the magnetic field within the liquid so as to extract the magnetizable metal particles from the flowing body of liquid, fluid or particulate material (col. 2 ll. 23-34).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have made Russet’s paired magnets with their poles oriented as taught by, Perritt, so as to maximize the 
	Regarding claim 2: Russet, as applied above, discloses wherein there is a second pair of paired magnets in the sleeve (fig 3, ¶0018, claim 2); wherein the second pair of paired magnets consists of a first magnet and a second magnet (fig 3); wherein the first pair of paired magnets of the sleeve and the second pair of paired magnets of the sleeve improves the texture and flavor of the liquid blended within the beverage container (abstract, ¶0005, claim 2); such that the second pair of magnets has the first magnet of the second pair of paired magnets positioned in one of the sides of the plurality of sides of the sleeve, said side being 90 degrees off from the side into which the first pair of paired magnets is inserted (fig 3, claim 2, ¶0018), with the second magnet of the second pair of paired magnets positioned in the opposite side of the sleeve from the first magnet of the second pair of paired magnets (fig 3, ¶0018, claim 2); wherein the second pair of magnets in the sleeve act upon each other to create a magnetic field within the liquid in the beverage container (abstract, ¶0005, fig 3); and said magnet fields of the first pair of paired magnets and the second pair of paired magnets act upon the liquid in the beverage container to improve the flavor and texture of the liquid (abstract, ¶0005, fig 3).
	Russet, as applied above, does not disclose wherein the first magnet of the second pair of magnets is oriented so that its positive pole is oriented toward and facing the negative pole of the second magnet of the second pair of magnets that is located on the opposite location around the sleeve.  
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/115,993 :
Claims 1 and 2 of the present application are anticipated by claim 1 of the ‘993 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0151810 discloses a structured shake sleeve
2017/0341825 discloses a structured shake sleeve

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733